Main, C. J.
— This action was instituted to recover judgment on three promissory notes made and delivered by appellant to respondent, payable to the order of respondent.
Appellant admits the making and delivery of. the notes and defends affirmatively, alleging that the consideration for making the notes was an assignment and delivery by respondent to appellant of a chattel mortgage executed by a third party to respondent, and that, prior to such assignment and delivery, the respondent had given a release of the chattel mortgage, and that, therefore, the notes sued on were without consideration and given through mistake and error.
Beplying to such answer, respondent, in addition to general denials of the affirmative matter, alleges further facts connected with those asserted in the affirmative matter of the answer, which, in our view of the case, it is not necessary to detail. The cause was, by consent, tried without a jury, decided in favor of *192respondent, and judgment entered accordingly upon proper findings and conclusions.
True, appellant presented and demanded counter findings, and, upon having them refused, duly took exceptions; still, as we understand the whole case, in the trial de novo here, all the assignments of error necessary to be noticed are reducible to one claim, that the findings made are not supported by a preponderance of the evidence.
It is clear that the case presents only questions of fact. In such case, it is our duty to weigh the evidence and sustain the findings of the lower court if they are supported by a preponderance of the evidence as we view it.
Guided by such rule, the evidence in this case has been examined and weighed, resulting in the opinion that the trial court was right. Such conclusion obviates the necessity of analyzing the evidence, which otherwise might be advisable. '
Judgment affirmed.
Holcomb, Mount, and Chadwick, JJ., concur.